Citation Nr: 0816694	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-16 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for headaches. 


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1986 to 
February 1987, and from February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio which denied the benefits sought on 
appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran contends that his headaches are related to his 
second period of service from February 2003 to June 2004.  
Although his service medical records do not reflect any 
indications of headaches during active duty, it is notable 
that headaches were documented in July 2004, within one month 
of service separation.  The veteran was afforded a VA 
compensation examination in January 2005, and he was 
diagnosed as having headaches.  The etiology of the headaches 
was not indicated.  On remand, the claims folder should be 
returned to the examiner so that a clarifying opinion can be 
provided.  If the examiner is not available, a new examiner 
should be selected.  Further, if the examiner determines that 
an examination is needed in order to provide a fully informed 
opinion, the veteran should be scheduled for an examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims folder should be 
referred to the January 2005 VA examiner 
or, if unavailable, to another suitably 
qualified VA examiner for a clarifying 
opinion as to the etiology and onset of 
the veteran's headaches.  The claims file 
and a copy of this decision must be made 
available to the examiner and the examiner 
should indicate in his report whether or 
not the claims file was reviewed.  



The examiner should opine as to whether 
the veteran's current headaches are at 
least as likely as not related to service 
(February 2003 to June 2004).  A rationale 
for any opinion expressed must be 
provided.  If the physician is unable to 
offer an opinion without an examination, 
efforts should be undertaken to have the 
veteran examined so that a fully informed 
opinion may be provided.  The examiner is 
asked to comment on the significance, if 
any, of the notations in July 2004 
reflecting headache complaints.

2.  After this action has been completed, 
the RO should then readjudicate the claim 
on the merits.  If the benefit sought on 
appeal is not granted, the veteran should 
be furnished a supplemental statement of 
the case, which considers all the 
pertinent evidence of record, and afforded 
a reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

